Citation Nr: 1512754	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected residuals of a brachial plexus injury to the right and left upper extremities. 

2.  Entitlement to a 10 percent rating for multiple noncompensable disabilities under 38 C.F.R. § 3.324 (2014).

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By that rating action, the RO, in part, denied the claims on appeal.  The Veteran appealed this rating action to the Board.  

These claims were most recently before the Board for additional substantive development in September 2013; specifically, to schedule the Veteran for a medical examination to ascertain the nature and etiology of his claimed cervical spine disorder, to include whether it had been aggravated by his service-connected brachial plexus injury to the right and left upper extremities.  VA examined the Veteran in May 2014.  A copy of the examination report has been uploaded to the Veteran's electronic record.  The matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that prior to further appellate review of the claims on appeal, additional substantive development is warranted; specifically, to clarify whether the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). 

A review of the record reflects that there is conflicting evidence as to whether the Veteran is in receipt of SSA disability benefits.  For example, VA treatment records, dated from 2008-2009, reflect that the Veteran had applied for SSA disability benefits (January 2008); had been denied SSA benefits but had appealed SSA's decision (February 2008); was "on disability" (November 2008 and March 2009) and had been denied SSA disability (May 2009).  The Board notes that the information and records that SSA relied upon in rendering its determination are not of record and should be obtained as they may be pertinent to the matters on appeal. See Hayes v. Brown, 9 Vet. App. 67 (1996) (VA's duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination).  In view of the foregoing, the RO should obtain a copy of the decision to grant or deny SSA disability benefits, and the records upon which that decision was based, and associate them with the Veteran's electronic record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any SSA decisions with regard to the Veteran's application(s) for SSA disability benefits. Efforts to obtain SSA decisions must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 

If any requested records cannot be obtained, advise the Veteran and tell him of the efforts made to obtain the records and any additional actions that will be taken with regard to his claims.

2.  Following completion of the above, the claims on appeal should be readjudicated.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case; then return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

